Title: From George Washington to John Sullivan, 25 November 1780
From: Washington, George
To: Sullivan, John


                        
                            Dr Sir,
                            Hd Qrs Passaic Falls Novr 25th 1780
                        
                        This Letter will be presented to you by the Chevr De Chattelleaux, a Majr Genl in the French Service—a
                            Gentn of polite and easy manners, and of literary as well as military abilities.
                        I intended in my last (but having Spun my letter to an enormous length, deferred it) to have observed that
                            as Congress had made one or two late promotions from Brigadiers to Major Generals, apparently on the principle of a state—proportion (which by the way, if made a general rule I am persuaded will be found hurtful). An idea has occurred to me,
                            that possibly from the same principle on a future occasion, one might take place which would be particularly injurious—I
                            mean with respect to General Knox—Generals Parsons & Clinton have been superseded by Smallwood—Parson’s is since
                            restored to his Rank. Except Clinton Knox now stands first on the list—If from the consideration I have mentioned or
                            from his being at the head of the artillery he should be overlooked, and a younger officer preferred, he will undoubtedly
                            quit the service; and you know his usefulness too well not to be convinced this would be an injury difficult to be
                            repaired—I do not know all things considered, who could replace him in his department. I am sure if a question of this
                            kind should be agitated when you were present, this intimation would be unnecessary to induce you to interpose; but lest
                            you should be absent at the time, I think it would be adviseable to apprise some other members in whom you have
                            confidence to guard against it—Perhaps indeed for sores occd by irregular promotions or mistakes, tho they may afterwards
                            receive a plaister does not always meet a cure but proves that inattention or want of information was the cause of the
                            wound.
                        If the sentiments containd in my letter to Congress of this date respecting the Inspectorate department are
                            happy enough to coincide with yours, I have no doubt of your giving them a proper support—To me it appears a matter of
                            importance to keep the present Inspectors in Office, and sure I am, that it is the true interest & policy of Congress
                            to make these Offices more the object of desire by the Officers who fill them than of favor from them, in the one case
                            the duties will be discharged properly—In the other they may be slighted or not executed at all. the additional pay
                            necesy to make it adeqe to the trouble & confinemt incident to the Office would be Very trifling, & the
                            future one nothing as they will not burthen the half pay list; being Officers in the line & receiving half pay
                            accordingly & no other. With great esteem and regd, I am, Dr Sir Yr Most Ob. Serv.
                        
                            G. W----n
                        
                    